DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 7/25/2022 has been entered and made of record.
Application Status 
Claims 2-4, 11-12, 16-18, and 21 were canceled. 
Claims 1, 5-10, 13-15, 19-20, and 22-26 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Jeffrey B. Huter (Reg. No. 41086) on 8/17/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Currently Amended) A camera system for use with a weapon having a weapon sight affixed to the weapon, the weapon sight providing a weapon sight view with a weapon sight aim point zeroed to an aim point of the weapon, the camera system comprising: a camera configured to be mounted to the weapon and capture images of a camera view of the camera:a display device configured to present the images of the camera view and a digital reticle over the images of the camera view; a manual windage adjustment configured to horizontally adjust the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight aim point when the camera is mounted to the weapon; a manual elevation adjustment configured to vertically adjust the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight aim point when the camera is mounted to the weapon; and wherein the manual windage adjustment and the manual elevation adjustment permit aligning the camera so that a central portion from the images of the camera view coincides with the weapon sight aim point; and -2-Application: 16/846,835Attorney Docket: 62166US03 wherein the display device is configured to adjust a location of the digital reticle independent of the weapon sight such that the presented digital reticle coincides with the central portion of the images and the weapon sight aim point.  
2-4. (Canceled).    
5. (Currently Amended) The camera system according to claim 1, wherein the display device is part of a handheld system that is configured to receive the images of the camera view.  
6. (Currently Amended) The camera system according to claim 1, wherein the display device is part of glasses configured to present the images of the camera view.  
7. (Previously Presented) The camera system according to claim 6, wherein the glasses includes a heads-up display that presents the images of the camera view.  
8. (Previously Presented) The camera system according to claim 7, wherein at least one lens of the glasses presents the images of the camera view.  
9. (Previously Presented) The camera system according to claim 7, wherein the heads-up display of the glasses presents additional data over the images of the camera view.  
10. (Previously Presented) The camera system according to claim 5, wherein the handheld system includes one or more processors that execute an application used to adjust the location of the digital reticle over the images of the camera view.  
11-12. (Canceled).    
13. (Currently Amended) The camera system according to claim 10, wherein execution of the application causes the one or more processors to present graphical elements on the display device via which a user moves the digital reticle to over the images of the camera view aligns the digital reticle with the aim point of the weapon.  
14. (Previously Presented) The camera system according to claim 5, wherein the camera communicate wirelessly with the handheld system and wirelessly provides the handheld system with the images of the camera view.  
15. (Currently Amended) The camera system according to claim 1, wherein the display device is part of the camera.  
16-18. (Canceled).    
19. (Currently Amended) The camera system according to claim 1, further comprising: a rangefinder operatively coupled to the display device; wherein the camera is configured to provide a different line of sight to the aim point of the weapon than the weapon sight of the weapon provides to the aim point; wherein, during a set-up procedure, the camera view shown on the display device is used to acquire a same aim point as the weapon by: fixing the weapon with its weapon sight directed at a first target; adjusting an orientation of the camera with respect to the aim point of the weapon via one or more of the manual windage adjustment and the manual elevation adjustment; and adjusting the location of the digital reticle on the display device to a center of the camera view; wherein, after the set-up procedure, the camera view does not use the weapon sight of the weapon when acquiring a second target; and wherein the display shows data from the rangefinder.  
20. (Currently Amended) A weapon system comprising: a weapon; a weapon sight mounted to the weapon that provides a weapon sight view zeroed to an aim point of the weapon; a camera mounted to the weapon such that the camera provides a camera view with a different line of sight to the aim point of the weapon than the weapon sight view, wherein the camera is configured to capture images of the camera view; a display device is configured to present the images of the camera view; a manual windage adjustment configured to horizontally adjust the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight view; and a manual elevation adjustment configured to vertically adjust the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight view; wherein the manual windage adjustment and the manual elevation adjustment permit aligning the camera so that a central portion from the images of the camera view coincide with the aim point of the weapon sight view; and wherein the display device is configured to adjust a location of a digital reticle independent of the weapon sight such that the presented digital reticle coincides with the aim point of the weapon.  
21. (Canceled).  
22. (Previously Presented) The weapon system of claim 20, wherein: the manual windage adjustment comprises a first turret that horizontally adjusts the camera and its camera view with respect to the aim point of the weapon when rotated; and the manual elevation adjustment comprises a second turret that vertically adjusts the camera and its camera view with respect to the aim point of the weapon when rotated.  
23. (Previously Presented) The weapon system of claim 20, wherein the weapon is a handheld weapon.  
24. (Previously Presented) The weapon system of claim 20, comprising a vehicle to which the weapon is mounted.  
25. (Currently Amended) The weapon system of claim 20, comprising: a rangefinder configured to transmit range data; and wherein the display device is configured to display the range data received from the rangefinder along with the images received from the camera.  
26. (Previously Presented) The weapon system of claim 20, comprising a stationary platform to which the weapon is mounted. 

Allowable Subject Matter
Claims 1, 5-10, 13-15, 19-20, and 22-26 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a camera system, which is designed to work with a weapon that has a weapon sight affixed to the weapon.  The camera system includes a camera, a digital reticle, a display device, a manual windage adjustment, and a manual elevation adjustment.  The camera is mounted to the weapon and captures images of a camera view.  The display device presents the images of the camera view and a digital reticle over the images of the camera view.  The weapon sight provides a weapon sight view with a weapon sight aim point zeroed to an aim point of the weapon. The manual windage adjustment horizontally adjusts the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight aim point when the camera is mounted to the weapon. The manual elevation adjustment vertically adjusts the camera and its camera view with respect to the aim point of the weapon and independent of the weapon sight and its weapon sight aim point when the camera is mounted to the weapon. The manual windage adjustment and the manual elevation adjustment permit aligning the camera so that a central portion from the images of the camera view coincides with the weapon sight aim point. In addition, the display device is configured to adjust a location of the digital reticle independent of the weapon sight such that the presented digital reticle coincides with the central portion of the images and the weapon sight aim point.A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 4/25/2022 for details.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1, 5-10, 13-15, 19-20, and 22-26 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488